Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 24, 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20100285630 A1) in view of Her et al. (US 20140263958 A1) hereafter referred to as Her
In regard to claim 21 Lee teaches a method for forming [see Fig. 3 see title see paragraph 0046 “image sensor ” “Active pixel arrays may be disposed in the light receiving area 20.  In the light receiving 
a) providing a germanium-on-insulator (GeOI) wafer [see paragraph 0052 “the substrate 100 may include a substrate having a semiconductor layer such as a silicon-on-insulator (SOI) substrate, a germanium-on-insulator (GOI) substrate”] that includes  [see “germanium-on-insulator”] a Ge device layer and an insulator layer ;
b) forming an array of Ge photodiodes [“photodiodes 106 may be regularly arranged on the first surface 102 of the substrate 100.  In example embodiments, the photodiodes 106 may be buried in the substrate 100”] in the Ge device layer;
c) coupling the array of Ge photodiodes mechanically and electrically [see paragraph 0047 “CMOS control circuits may be disposed in the peripheral area 30.  Each of the CMOS control circuits may include a plurality of CMOS transistors.  The CMOS control circuits may provide control signals to the unit pixels 22 in the light receiving area 20.  Further, the CMOS control circuits may adjust photoelectric transformation signals generated from the unit pixels 22 in the light receiving area 20” thus, the peripheral area is mechanically and electrically connected to the light receiving area 20] to a read only integrated circuit; and
d) removing portion of substrate [see paragraph 0105, 0113, 0005 “The rear portion of the substrate 500 is partially removed until the epitaxial layer 505 is exposed.  The substrate 500 may be partially removed by a thinning process” “an anti-reflective layer 635 is formed” “A color filter layer 650 is formed on the anti-reflective layer 635” “micro lens 655 is disposed on the color filter layer 650” “image sensor may further include micro lenses that focus/concentrate the light in the direction of the photoelectric transforming element to improve the sensitivity of the light”] to provide a focal plane array.
handle layer and the Ge device layer, and thus does not specifically teach removing the handle layer .
However normally GOI (like SOI) is 3 layers i.e. the top semiconductor layer, an insulator layer and the substrate (i.e. handle) below the insulator layer.
See Her paragraph 0016, 0024-0026 “The substrate 102 may also include an insulator layer on top of the semiconductor layer.  The insulator layer comprises any suitable material, including silicon oxide, sapphire, other suitable insulating materials, and/or combinations thereof.  An exemplary insulator layer may be a buried oxide layer (BOX).  The insulator is formed by any suitable process, such as separation by implantation of oxygen (SIMOX), thermal oxidation, deposition, and/or other suitable process.  Alternatively, the substrate 102 may further include another semiconductor layer on top of an insulator layer to form a silicon-on-insulator (SOI) substrate” “A substantial amount of substrate material may be first removed from the device substrate 102 during the mechanical grinding process.  Afterwards, the chemical thinning process may apply an etching chemical to the back side 106 of the device substrate 102 to further thin the device substrate 102 to a desired thickness.  When the substrate 102 is a SOI type, the imbedded buried oxide layer (BOX) can act as an etching stop layer” “a dielectric layer 170 is formed over the back side 106 of the device substrate 102 (or over the BOX layer if the substrate was of a SOI type)” “micro-lenses are formed over the color filters for directing and focusing the incoming light toward specific radiation-absorption regions in the device substrate 102, such as pixels 112 and 114”.
Thus see that for SOI there is semiconductor on insulator (BOX) on underlying substrate which is removed, and BOX layer can be retained.
Thus it would be obvious to modify Lee to include that the GOI of Lee has top Ge layer, an insulator layer i.e. BOX and the substrate (i.e. handle) below the insulator layer.
handle layer and the Ge device layer, and removing the handle layer and leaving the BOX layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that handle layer with BOX in GOI provides physical support while processing and provides ease of manufacture to remove handle layer using etch stop and is known to give good results for back-side imaging application.
In regard to claim 22 Lee and Her as combined does not specifically teach wherein the insulator layer includes silicon oxide.
However see combination, see Her teaches insulator can be silicon oxide.
Thus it would be obvious to modify Lee to include wherein the insulator layer includes silicon oxide.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon oxide is a well known dielectric which is easy to manufacture and gives good results as BOX.
In regard to claim 23 Lee and Her as combined does not specifically teach wherein the insulator includes germanium oxide.
However see combination, see Her teaches insulator can be formed by thermal oxidation of underlying layer.
Note that Lee already teaches use of Ge as substrate material see paragraph 0052, thus thermal oxidation of Ge gives germanium oxide.
Thus it would be obvious to modify Lee to include wherein the insulator includes germanium oxide.
Thus it would be obvious to combine the references to arrive at the claimed invention.

In regard to claim 25 Lee and Her as combined teaches  wherein each Ge photodiode of the array of photodiodes [see Lee paragraph 0081 “third impurities having a fourth (second) conductivity may be doped in the epitaxial layer 505, and fourth impurities having a fifth conductivity may be implanted in the third impurities to form the photodiodes 545 having substantially vertical structures.  The fourth conductivity of the third impurities may be substantially different from that of the epitaxial layer 505 whereas the fifth conductivity of the fourth impurities may be substantially the same as that of the epitaxial layer 505”] is a vertical PN photodiode.
In regard to claim 26 Lee and Her as combined teaches wherein adjacent Ge photodiodes of the array of Ge photodiodes are electrically isolated [see Lee paragraph 0075 “According to example embodiments, the first isolation layers for electrically insulating adjacent photodiodes 545 may ...” “When the isolation layers 520 and the impurity regions enclose the photodiodes 545, the light irradiated through a rear face of the substrate 500 may not be refracted between adjacent photodiodes 545.  Therefore, the color mixing phenomenon between adjacent photodiodes 545 may be efficiently prevented by the isolation layers 520 and the impurity regions”] from each other.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Her as combined and further  in view of Yamashita (US 20180151619 A1)
In regard to claim 27 Lee and Her as combined does not specifically teach  wherein the focal plane array can detect light in the short wave infrared (SWIR) regime.
See Yamashita teaches see paragraph 0019 “photodiode layer 1063 may be configured as a germanium (Ge) short wavelength infrared (SWIR) imager”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform more work by detecting short wave infrared.

Claim 28, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yamashita 
In regard to claim 28 Lee teaches a device [see Fig. 3 see title  “image sensor ” ] , comprising:
a) an array of germanium (Ge) photodiodes [see paragraph 0046 “Active pixel arrays may be disposed in the light receiving area 20.  In the light receiving area 20, a plurality of unit pixels 22 may be arranged in a matrix structure” “photodiodes 106 may be regularly arranged on the first surface 102 of the substrate 100.  In example embodiments, the photodiodes 106 may be buried in the substrate 100”] formed in a Ge device layer of a [see paragraph 0052 “the substrate 100 may include a substrate having a semiconductor layer such as a silicon-on-insulator (SOI) substrate, a germanium-on-insulator (GOI) substrate”] germanium-on-insulator (GeOI) wafer, 
[The limitation "wherein a handle layer of the GeOI wafer is removed to leave an insulator layer of the GeOI wafer" is taken to be a product by process limitation and consider non-limitation.  In a product-by-process claim, it is the patentability of the claimed product and not of the recited steps which must be established.  Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly different than the product claimed in a product-by-process claim, a rejection based on sections 102 or 103 is fair.  The Patent Office is not equipped to manufacture products by a myriad of processes put before it and then obtain prior art product and make physical comparisons therewith.  In re Brown,  173 USPQ 685 (CCPA 1972).  Also, a product-by-process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ I S at 17 (footnote 
 an insulator layer [“anti-reflective layer 130 may include silicon nitride (SiNx), silicon oxynitride (SiOxNy), titanium oxide (TiOx), hafnium oxide (HfOx), tantalum oxide (TaOx), zirconium oxide (ZrOx), and/or a mixture thereof”] facing incoming light; and
b) a read only integrated circuit (ROIC) connected [see paragraph 0047 “CMOS control circuits may be disposed in the peripheral area 30.  Each of the CMOS control circuits may include a plurality of CMOS transistors.  The CMOS control circuits may provide control signals to the unit pixels 22 in the light receiving area 20.  Further, the CMOS control circuits may adjust photoelectric transformation signals generated from the unit pixels 22 in the light receiving area 20” thus, the peripheral area is mechanically and electrically connected to the light receiving area 20] to the Ge device layer, wherein the array of Ge photodiodes is coupled electrically [see above] to the ROIC to form a focal plane array [see paragraph 0105, 0113, 0005  “an anti-reflective layer 635 is formed” “A color filter layer 650 is formed on the anti-reflective layer 635” “micro lens 655 is disposed on the color filter layer 650” “image sensor may further include micro lenses that focus/concentrate the light in the direction of the photoelectric transforming element to improve the sensitivity of the light”] for detecting the incoming light.
Lee does not specifically teach a silicon read only integrated circuit (ROIC) bonded to the Ge device layer.
See Yamashita teaches Ge detector see paragraph 0019, 0035 “photodiode layer 1063 may be configured as a germanium (Ge) short wavelength infrared (SWIR) imager” “Referring to FIG. 12, in 
Thus it would be obvious to modify the Ge photodiode device of Lee to include a silicon read only integrated circuit (ROIC) bonded to the Ge device layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon circuits are well known to give reliable, cheap and efficient circuits to perform the readout and processing from the Ge photodiodes.
In regard to claim 32 Lee,and Yamashita  as combined teaches wherein each Ge photodiode [see Lee paragraph 0081 “third impurities having a fourth (second) conductivity may be doped in the epitaxial layer 505, and fourth impurities having a fifth conductivity may be implanted in the third impurities to form the photodiodes 545 having substantially vertical structures.  The fourth conductivity of the third impurities may be substantially different from that of the epitaxial layer 505 whereas the fifth conductivity of the fourth impurities may be substantially the same as that of the epitaxial layer 505”] is a vertical PN photodiode.
In regard to claim 33 Lee and Yamashita  as combined teaches  wherein adjacent Ge photodiodes of the array of Ge photodiodes are electrically isolated [see Lee paragraph 0075 “According to example embodiments, the first isolation layers for electrically insulating adjacent photodiodes 545 
In regard to claim 34 Lee  and Yamashita  as combined does not specifically teach  wherein the light is in the short wave infrared (SWIR) regime.
See Yamashita teaches see paragraph 0019 “photodiode layer 1063 may be configured as a germanium (Ge) short wavelength infrared (SWIR) imager”.
Thus it would be obvious to modify the Ge photodiode device of Lee to include that  wherein the light is in the short wave infrared (SWIR) regime.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform more work by detecting short wave infrared.

Claim 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yamashita as combined and further in view of Her.
In regard to claim 29 Lee and Yamashita  as combined does not specifically teach wherein the insulator includes silicon oxide.
See Her teaches insulator can be silicon oxide, see paragraph 0016, 0024-0026 “The substrate 102 may also include an insulator layer on top of the semiconductor layer.  The insulator layer comprises any suitable material, including silicon oxide, sapphire, other suitable insulating materials, and/or combinations thereof.  An exemplary insulator layer may be a buried oxide layer (BOX).  The insulator is formed by any suitable process, such as separation by implantation of oxygen (SIMOX), thermal oxidation, deposition, and/or other suitable process.  Alternatively, the substrate 102 may further include another semiconductor layer on top of an insulator layer to form a silicon-on-insulator (SOI) 
Thus it would be obvious to modify Lee to include wherein the insulator layer includes silicon oxide.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon oxide is a well known dielectric which is easy to manufacture and gives good results as BOX.
In regard to claim 30 Lee, Her and Yamashita  as combined does not specifically teach wherein the insulator includes germanium oxide.
See Her teaches insulator can be formed by thermal oxidation of underlying layer, see paragraph 0016, 0024-0026 “The substrate 102 may also include an insulator layer on top of the semiconductor layer.  The insulator layer comprises any suitable material, including silicon oxide, sapphire, other suitable insulating materials, and/or combinations thereof.  An exemplary insulator layer may be a buried oxide layer (BOX).  The insulator is formed by any suitable process, such as separation by implantation of oxygen (SIMOX), thermal oxidation, deposition, and/or other suitable process.  Alternatively, the substrate 102 may further include another semiconductor layer on top of an insulator layer to form a silicon-on-insulator (SOI) substrate” “A substantial amount of substrate material may be first removed from the device substrate 102 during the mechanical grinding process.  Afterwards, the 
Note that Lee already teaches use of Ge as substrate material see paragraph 0052, thus thermal oxidation of Ge gives germanium oxide.
Thus it would be obvious to modify Lee to include wherein the insulator includes germanium oxide.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture because thermal oxidation is easy to perform to obtain dielectric.

[In the interest of compact prosecution, this rejection is provided for the case when the product by process limitation is considered a valid limitation.  In the interest of compact prosecution, the Examiner requests the Applicant to clarify the reason that the product by process limitation makes a difference in the final structure claimed.]
Claim 28-30, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Her and further in view of Yamashita 
In regard to claim 28 Lee teaches a device [see Fig. 3 see title  “image sensor ” ] , comprising:
a) an array of germanium (Ge) photodiodes [see paragraph 0046 “Active pixel arrays may be disposed in the light receiving area 20.  In the light receiving area 20, a plurality of unit pixels 22 may be arranged in a matrix structure” “photodiodes 106 may be regularly arranged on the first surface 102 of 
Lee teaches removing substrate material from the back of the GOI [see paragraph 0105, 0113, 0005 “The rear portion of the substrate 500 is partially removed until the epitaxial layer 505 is exposed.  The substrate 500 may be partially removed by a thinning process” ].
Lee teaches an insulator layer [“anti-reflective layer 130 may include silicon nitride (SiNx), silicon oxynitride (SiOxNy), titanium oxide (TiOx), hafnium oxide (HfOx), tantalum oxide (TaOx), zirconium oxide (ZrOx), and/or a mixture thereof”] facing incoming light; and
b) a read only integrated circuit (ROIC) connected [see paragraph 0047 “CMOS control circuits may be disposed in the peripheral area 30.  Each of the CMOS control circuits may include a plurality of CMOS transistors.  The CMOS control circuits may provide control signals to the unit pixels 22 in the light receiving area 20.  Further, the CMOS control circuits may adjust photoelectric transformation signals generated from the unit pixels 22 in the light receiving area 20” thus, the peripheral area is mechanically and electrically connected to the light receiving area 20] to the Ge device layer, wherein the array of Ge photodiodes is coupled electrically [see above] to the ROIC to form a focal plane array [see paragraph 0105, 0113, 0005  “an anti-reflective layer 635 is formed” “A color filter layer 650 is formed on the anti-reflective layer 635” “micro lens 655 is disposed on the color filter layer 650” “image sensor may further include micro lenses that focus/concentrate the light in the direction of the photoelectric transforming element to improve the sensitivity of the light”] for detecting the incoming light.
Lee does not specifically teach wherein a handle layer of the GeOI wafer is removed to leave an insulator layer of the GeOI wafer facing incoming light; and

In Fig. 6 Lee does not show the handle layer i.e. insulator layer is between the handle layer and the Ge device layer, and thus does not specifically teach removing the handle layer .
However normally GOI (like SOI) is 3 layers i.e. the top semiconductor layer, an insulator layer and the substrate (i.e. handle) below the insulator layer.
See Her paragraph 0016, 0024-0026 “The substrate 102 may also include an insulator layer on top of the semiconductor layer.  The insulator layer comprises any suitable material, including silicon oxide, sapphire, other suitable insulating materials, and/or combinations thereof.  An exemplary insulator layer may be a buried oxide layer (BOX).  The insulator is formed by any suitable process, such as separation by implantation of oxygen (SIMOX), thermal oxidation, deposition, and/or other suitable process.  Alternatively, the substrate 102 may further include another semiconductor layer on top of an insulator layer to form a silicon-on-insulator (SOI) substrate” “A substantial amount of substrate material may be first removed from the device substrate 102 during the mechanical grinding process.  Afterwards, the chemical thinning process may apply an etching chemical to the back side 106 of the device substrate 102 to further thin the device substrate 102 to a desired thickness.  When the substrate 102 is a SOI type, the imbedded buried oxide layer (BOX) can act as an etching stop layer” “a dielectric layer 170 is formed over the back side 106 of the device substrate 102 (or over the BOX layer if the substrate was of a SOI type)” “micro-lenses are formed over the color filters for directing and focusing the incoming light toward specific radiation-absorption regions in the device substrate 102, such as pixels 112 and 114”.
Thus see that for SOI there is semiconductor on insulator (BOX) on underlying substrate which is removed, and BOX layer can be retained.

Thus it would be obvious to modify Lee to include  that insulator layer is between the handle layer and the Ge device layer, and removing the handle layer and leaving the BOX layer i.e. wherein a handle layer of the GeOI wafer is removed to leave an insulator layer of the GeOI wafer facing incoming light.
The motivation is that handle layer with BOX in GOI provides physical support while processing and provides ease of manufacture to remove handle layer using etch stop and is known to give good results for back-side imaging application.
Lee and Her as combined does not specifically teach a silicon read only integrated circuit (ROIC) bonded to the Ge device layer.
See Yamashita teaches Ge detector see paragraph 0019, 0035 “photodiode layer 1063 may be configured as a germanium (Ge) short wavelength infrared (SWIR) imager” “Referring to FIG. 12, in operation 507, a readout circuit wafer 1201 is bonded to the back end of line 1101.  The readout circuit wafer 1201 comprises a silicon substrate 1203 and an interconnect layer 1204.  The silicon substrate 1203 is configured to have a control circuit (e.g. 304 and 305).  The interconnect layer 1204 is configured to have a plurality of interconnect structures 1205, 1206, 1207, 1208, 1209.  Each interconnect structure comprises a first via (e.g. 1205a), a second via (e.g. 1205b), a metal line (e.g. 1205c), and a bonding pad (e.g. 1205d).  The bonding pads 1205d, 1206d, 1207d, 1208d, 1209d are disposed on the surface 1210 of the readout circuit wafer 1201.  The bonding pads 1205d, 1206d, 1207d, 1208d, 1209d are contacted with the bonding pads 1111, 1112, 1113, 1114, 1115 of the back end of line 1101 respectively” see Fig. 3 see paragraph 0025.
Thus it would be obvious to modify the Ge photodiode device of Lee to include a silicon read only integrated circuit (ROIC) bonded to the Ge device layer.

The motivation is that silicon circuits are well known to give reliable, cheap and efficient circuits to perform the readout and processing from the Ge photodiodes.
In regard to claim 29 Lee, Her and Yamashita  as combined does not specifically teach wherein the insulator includes silicon oxide.
However see combination, see Her teaches insulator can be silicon oxide.
Thus it would be obvious to modify Lee to include wherein the insulator layer includes silicon oxide.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon oxide is a well known dielectric which is easy to manufacture and gives good results as BOX.
In regard to claim 30 Lee, Her and Yamashita  as combined does not specifically teach wherein the insulator includes germanium oxide.
However see combination, see Her teaches insulator can be formed by thermal oxidation of underlying layer.
Note that Lee already teaches use of Ge as substrate material see paragraph 0052, thus thermal oxidation of Ge gives germanium oxide.
Thus it would be obvious to modify Lee to include wherein the insulator includes germanium oxide.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture because thermal oxidation is easy to perform to obtain dielectric.
In regard to claim 32 Lee, Her and Yamashita  as combined teaches wherein each Ge photodiode [see Lee paragraph 0081 “third impurities having a fourth (second) conductivity may be doped in the 
In regard to claim 33 Lee, Her and Yamashita  as combined teaches  wherein adjacent Ge photodiodes of the array of Ge photodiodes are electrically isolated [see Lee paragraph 0075 “According to example embodiments, the first isolation layers for electrically insulating adjacent photodiodes 545 may ...” “When the isolation layers 520 and the impurity regions enclose the photodiodes 545, the light irradiated through a rear face of the substrate 500 may not be refracted between adjacent photodiodes 545.  Therefore, the color mixing phenomenon between adjacent photodiodes 545 may be efficiently prevented by the isolation layers 520 and the impurity regions”] from each other.
In regard to claim 34 Lee, Her and Yamashita  as combined does not specifically teach  wherein the light is in the short wave infrared (SWIR) regime.
See Yamashita teaches see paragraph 0019 “photodiode layer 1063 may be configured as a germanium (Ge) short wavelength infrared (SWIR) imager”.
Thus it would be obvious to modify the Ge photodiode device of Lee to include that  wherein the light is in the short wave infrared (SWIR) regime.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform more work by detecting short wave infrared.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818